Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Komal Magsi on 4/29/2021.

The application has been amended as follows: 
Claim 1:
line 4, amend “a wet gel-base” to “the wet gel-base”;
line 9, amend “a silica aerogel blanket” “the silica aerogel blanket”
line 18, amend “wherein a pH of the recycled supercritical waste liquid is 2 to less than 7.5.” to “wherein the acid is added in an amount of 0.2 to 1.5 parts by weight based on 100 parts by weight of the recovered supercritical waste liquid.”

	Claim 2:  (canceled).

Reasons for Allowance
The closest prior art Wu (CN103396081A) does not teach or fairly suggest the method according to Claim 1.  Wu discloses a method for producing a silica aerogel blanket, comprising:	producing a silica sol; preparing a wet gel-base material composite by immersing a base material for a blanket in the silica sol, and adding a base to perform gelation to yield the wet gel-base composite; aging the wet gel-base material composite; supercritical drying the surface-modified wet gel-base material composite to produce the silica aerogel blanket and a supercritical waste liquid; and recovering the supercritical waste liquid.
Wu does not teach or fairly suggest recycling the supercritical waste liquid in producing the silica sol, aging the wet get-base material composite, or surface-modifying the aged wet gel-base material composite wherein the supercritical waste liquid is neutralized by adding an acid to yield a recycled supercritical waste liquid wherein the acid is added in an amount of 0.2 to 1.5 parts by weight based on 100 parts by weight of the recovered supercritical waste liquid.  
Xiang et al (WO-2015/175970) as pertinent art does discloses a method for preparing aerogel comprising preparing a silica sol, adding fibers, gelation of the silica sol into a wet gel-fiber composite; supercritical drying; and collecting and condensing the waste liquid for reuse in preparation of the precursor gel or as a by-product and where the process for preparing the silica sol uses acidic conditions to catalyze the reaction.
However, neither Wu nor Xiang specifically disclose a method where the supercritical waste liquid is neutralized by adding an acid to yield a recycled supercritical waste liquid wherein the acid is added in an amount of 0.2 to 1.5 parts 

Upon updating the searches new references, namely Maeno et al (US 3,877,968) and Cheng et al (US 4,717,708) came to the attention of the examiner.
Maeno discloses a process for making finished paper where alcohol recovered from his process is neutralized before being re-used after storage.  However, Maeno relates to a different process and different product and Maeno does not teach or suggest limiting the addition of neutralizing acid to any particular parts by weight based on the weight of the recovered liquid.
Cheng discloses a preparation method for inorganic oxide aerogel comprising preparing a gel by hydrolysis, aging the gel, treating the gel with a supercritical fluid to extract the solvent to convert to an aerogel (see Col 1, Ln 42-68).  Cheng further discloses a method wherein the supercritical fluid from extraction is treated to remove contaminants and recycled to the extraction process (see Col 5, Ln 22-26).  Cheng does not teach or suggest using a supercritical extraction liquid in producing the gel, ageing the gel, or surface modifying the gel or teach or suggest the addition of neutralizing acid in any parts by weight based on the weight of the recovered fluid.
Thus it is clear that Wu, Xiang, Maeno, and Cheng either alone or in combination do not disclose or suggest the present invention of Claim 1.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/2/2021




/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732